DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

This communication is in response to applicant’s response to a Non-Final Office Action submitted on June 16, 2022.


Reason for Allowance

Claims 1-34, 37-41, 45, and 47-49 are allowable.

The following is an examiner’s statement of reasons for allowance:

Claims 1-34, 37-41, 45, and 47-49 are allowed for the same reason/s as indicated allowable in the Non-Final Office Action mailed on May 12, 2022 and Applicant’s amendment and arguments submitted on June 16, 2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of related art.

The U.S. Publication No. 2010/0039287 A1 of Li, discloses a telemetry system and device for transmitting data from a measurement/logging system in a downhole location to a surface location, the telemetry system (described in Paragraphs 0005-0007, 0010-0012 and 0030) comprising: a fluid supply line (fluid line 38, shown in Figure1 and described in Paragraph 0026) located at or near the surface location (see Figure 1), the fluid supply line providing drilling fluid under pressure to a drill string (described in Paragraph 0028); a bottom hole assembly of the drill string including at least one sensor (sensor module 59, shown in Figure 1 and described in Paragraph 0029); a single downhole modulator configured to transmit output signals to the surface location (modulator, described in Paragraphs 0010-001209, See also Paragraphs 0030 and 0038-0039); one or more energy (power unit 78, shown in Figure 1 and described in Paragraph 0030) sources to power the at least one sensor and downhole electronics (described in Paragraph 0030); a data encoder and signal processing electronics configured to produce a control signal using a combinatorial frequency scheme (described in Paragraph 0034); receiving equipment at the surface location to receive (described in Paragraphs 0010-0012) and record the output signals from the single downhole modulator (shown in Figure 5 and described in Paragraph 0052); and a processing device configured to process, modulate, decode and display data associated with the output signals (described in Paragraphs 0031).

The U.S. Publication No. 2017/0284195 A1 of White et al, discloses a method for transmitting data from a MWD system at the BHA of a drill string may include transmitting the data in a MWD signal from the MWD system. The MWD signal may be modulated at a position closer to the surface onto a mud pulse modulated signal. The mud pulse modulated signal may be generated by a downhole friction reducing device. The downhole friction reducing device may include a mud motor. The mud motor may create pressure pulses based on its speed of rotation. The downhole friction reducing device may include a modulating valve. The modulating valve may be electromechanically or mechanically operated. The modulated signal may be detected at the surface by a receiver using one or more pressure or flow sensors. The receiver may use one or more harmonics of the modulated signal to receive the data.

The U.S. Publication No. 2016/0201455 A1 of Liu et al, discloses an electromagnetic telemetry system adjusts telemetry parameters which may include carrier frequency, signal amplitude and/or data encoding protocol to achieve reliable data transmission and to conserve power. In some embodiments, sweep signals transmit a range of carrier frequencies and the parameters are determined in part by analyzing the received sweep signals. In some embodiments, different parameters are selected automatically based on a mode of drilling.

The U.S. Publication No. 2015/0345287 A1 of White et al, discloses a method for transmitting data from a MWD system at the BHA of a drill string may include transmitting the data in a MWD signal from the MWD system. The MWD signal may be modulated at a position closer to the surface onto a mud pulse modulated signal. The mud pulse modulated signal may be generated by a downhole friction reducing device. The downhole friction reducing device may include a mud motor. The mud motor may create pressure pulses based on its speed of rotation. The downhole friction reducing device may include a modulating valve. The modulating valve may be electromechanically or mechanically operated. The modulated signal may be detected at the surface by a receiver using one or more pressure or flow sensors. The receiver may use one or more harmonics of the modulated signal to receive the data.

The U.S. Publication No. 2008/0055110 A1 of Hahn et al, discloses a mud pulse telemetry system comprises a surface located fluid supply line having a drilling fluid flowing therein. A non-venting pulser is disposed in the drilling fluid in the supply line, and the non-venting pulser is adapted to generate pressure fluctuations in the flowing drilling fluid. A downhole receiver in hydraulic communication with the non-venting pulser is adapted to detect the pressure fluctuations in the drilling fluid. A method for transmitting pressure signals from a surface location to a downhole location in a wellbore, comprises disposing a non-venting pulser in a surface located fluid supply line having a drilling fluid flowing therein. The non-venting pulser is actuated to generate pressure fluctuations in the flowing drilling fluid according to a predetermined encoding scheme. The pressure fluctuations are detected with a downhole receiver in hydraulic communication with the non-venting pulser.

The U.S. Publication No. 2007/0189119 A1 of Klotz et al, discloses a system for transmitting information in a well comprises a tubular string disposed in the well and having a drilling fluid flowing therethrough. A pulser is disposed in the tubular string and transmits a pulse synchronization marker comprising a chirp signal. A surface controller, acting under programmed instructions, detects the chirp signal adjusts a signal decoding technique based on the detected chirp signal.

The U.S. Publication No. 2006/0114747 A1 of Hentati et al, discloses a telemetry systems for communicating information from a downhole location to a surface location, and, more particularly, to a method of determining channel characteristics of a mechanical telemetry system such as a mud pulse telemetry system. The term "mechanical" as used herein relates to telemetry governed by, or in accordance with the principles of mechanics, including acoustics and fluid mechanics.

The U.S. Publication No. 2004/0012500 A1 of Hahn et al, discloses a mud pulse telemetry system comprises a surface located fluid supply line having a drilling fluid flowing therein. A non-venting pulser is disposed in the drilling fluid in the supply line, and the non-venting pulser is adapted to generate pressure fluctuations in the flowing drilling fluid. A downhole receiver in hydraulic communication with the non-venting pulser is adapted to detect the pressure fluctuations in the drilling fluid. A method for transmitting pressure signals from a surface location to a downhole location in a wellbore, comprises disposing a non-venting pulser in a surface located fluid supply line having a drilling fluid flowing therein. The non-venting pulser is actuated to generate pressure fluctuations in the flowing drilling fluid according to a predetermined encoding scheme. The pressure fluctuations are detected with a downhole receiver in hydraulic communication with the non-venting pulser.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/SISAY YACOB/						July 02, 2022           Primary Examiner, Art Unit 2685